Citation Nr: 1814174	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-25 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder, to include degenerative joint disease (DJD) of the right elbow and chronic right elbow epicondylitis.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include as secondary to service-connected disabilities.

4.  Entitlement to a disability rating in excess of 20 percent for lumbar spine strain with degenerative disc disease.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989; and from October 1989 to December 1989.

The appeal comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction is now with the Waco, Texas RO. 

In October 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing has been associated with the electronic record.  During the hearing, the undersigned advanced the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C. § 7107 (a)(2) (2014).

The Board previously remanded this case for further development in October 2014.  As discussed further below, the Board finds that there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board also remanded the issues of service connection for sleep apnea and severance of a separate 20 percent rating for right lower extremity sensory function for issuance of a statement of the case (SOC).  An SOC was issued in July 2015 with respect to the sleep apnea claim; however, the Veteran did not submit a substantive appeal.  Also, an SOC was issued in February 2016 with respect to the severance of service connection for right lower extremity sensory function.  Although the Veteran submitted a substantive appeal with respect to this matter that same month, in a subsequent October 2016 rating decision, the RO reestablished the separate 20 percent from the date of severance representing a full grant of the benefit sought on appeal.  As such, these issues are no longer in appellate status.  Furthermore, in a December 2014 rating decision, the RO awarded service connection for left lower extremity radiculopathy of the sciatic nerve and femoral nerve.  However, the Veteran did not appeal the ratings assigned and thus, these issues are also not before the Board.  

Regarding the psychiatric disorder issues, given the differing outcomes, for clarification purposes, the Board has separated the issues of service connection for PTSD and an acquired psychiatric disorder as set forth on the front page of this decision.  

Regarding the right elbow issue, this issue was previously characterized as entitlement to service connection for DJD of the right elbow.  However, the most recent VA examination indicates that the Veteran does not have a diagnosis of DJD of the right elbow and, instead, has a diagnosis of chronic right elbow epicondylitis.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has expanded the issue of entitlement to service connection for DJD of the right elbow to include all right elbow disorders, including chronic right elbow epicondylitis.

As a final matter, the Board notes that the issue of entitlement to a certificate of eligibility for an automobile allowance or specially adapted equipment is also on appeal.  However, the Veteran has requested a Board hearing with respect to this matter, which is currently pending.  As such, this matter will be addressed in a separate Board decision at a later date.   

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right elbow disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  The Veteran did not engage in combat with the enemy, nor are his in-service stressors related to the Veteran's fear of hostile military or terrorist activity.   

3.  The Veteran's claimed in-service stressors have not been corroborated; and any current diagnosis of PTSD is not based on a verified stressor. 

4.  From January 7, 2011, the date of claim, the Veteran's lumbar spine strain with degenerative disc disease has been productive of severe pain with functional impairment and limited motion during flare-ups equivalent to range of motion findings of flexion limited to at least 30 degrees, but without ankylosis, or incapacitating episodes totaling at least 6 weeks in a 12 month period.

5.  Throughout the course of the appeal, the Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow disorder have not been met. 38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating, but no higher, for lumbar spine strain with degenerative disc disease, from January 7, 2011, are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Codes (2017). 

4.  The criteria for a TDIU due to service-connected disabilities have not been met.  38 U.S.C.. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the claims decided herein, the Veteran has not alleged that VA has failed to fulfill its duty notify or assist in the development of his claims.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection Issues

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, as arthritis is a disease enumerated under 38 C.F.R. § 3.309(a), service connection may be established based on a showing of continuity of symptomatology.  However, with respect to the Veteran's PTSD claim, the evidence does not show that the Veteran was diagnosed with psychosis within one year of discharge or at any point during the course of the appeal.  As such, service connection may not be established based on pertinent symptomatology alone.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Right Elbow Disorder

The Veteran is seeking service connection for a right elbow disorder.  The Veteran has asserted that his right elbow started bothering him in service due to his military duties as a mechanic.  He indicated that as part of his military duties, he was required to constantly carry 60-pound bottles onto Navy aircraft.  The Veteran stated that he went to sick call while on active duty; however, he was unable to be seen as there were too many people waiting. 

Service treatment records are silent with respect to any complaints or treatment of the right elbow.  Furthermore, an August 1989 service examination prior to discharge from the first period of active duty showed that the upper extremities were clinically evaluated as normal.  Again, there is no mention of any problems with the right elbow during the Veteran's second period of active duty service.  

Post service VA treatment records show that in June 2011, the Veteran was seen for complaints of right elbow pain.  He reported that it seemed to have followed frequent use of his arm while splitting wood.  The assessment was elbow pain, epicondylitis.  Subsequent records shows treatment for DJD of right elbow.  

On remand, the Veteran was afforded a VA examination in July 2016.  The electronic record was reviewed.  The Veteran again reported that he developed right elbow pain in service due to his duties as a mechanic.  He also reported continued trauma to the right elbow post discharge during his flatbed truck driving.  He stated that his right elbow problems worsened in 2011.  After examining the Veteran, the examiner opined that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that there was no evidence located in the service treatment records that supports the Veteran's claim of pain or injury to his right elbow.  Post discharge, there was no evidence found indicating an ongoing issue with his right elbow.  The first available x-ray of the right elbow is dated in June 2011, some 20+ years since discharge, and shows minor degenerative changes at the insertion point of the triceps tendon.  A follow-up x-ray in November 2013 was reported as normal.  Post discharge, the Veteran continued to work as a mechanic.  At this examination, the findings are negative for pain, swelling, warm or red areas; and full range of motion was intact.  An additional x-ray obtained showed findings of normal right elbow.

As the July 2016 VA examiner failed to provide a diagnosis for the Veteran's claimed right elbow disorder, an addendum opinion was obtained in September 2016.  This report shows a diagnosis was chronic right elbow epicondylitis.  The opinion also noted that a Nerve Conduction Study and EMG (electromyography) were normal.  The addendum did not offer further etiological opinion, but rather  outlined the evidence of record.

Based on the evidence of record, the Board must find that service connection for  a right elbow disorder is not warranted.  Initially, with regard to the claimed DJD of the right elbow, the Board finds that the preponderance of the evidence indicates that the Veteran does not currently have a diagnosis of DJD of the right elbow.  While a June 2011 X-ray of the right elbow shows minor degenerative changes at the insertion point of the triceps tendon, follow-up x-rays in November 2013 and July 2016 were reported as normal.  As such, the June 2011 x-ray appears to be an outlier from the remaining medical evidence and not an accurate reflection of the Veteran's right elbow.

With regard to the diagnosed chronic right elbow epicondylitis, the Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau  v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report injuries and/or symptoms in service as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board recognizes that the Veteran has reported experiencing right elbow pain since service.  Although there is no documentation of right elbow pain in the service records, the Board has no reason to doubt that he experienced pain as it is consistent with the circumstances of the Veteran's military occupational specialty as a mechanic.  Nevertheless, the Board finds that the Veteran's current assertions of pertinent symptoms since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

The Board notes that there was no diagnosis of a chronic right elbow disability in service.  Moreover, the Veteran's August 1989 discharge examination shows that the upper extremities were clinically evaluated as normal with no diagnosis of a right elbow disorder.  Furthermore, importantly, although documenting other unrelated disorders, post service medical evidence is silent with respect to any right elbow pain until 2011, over 20 years after his discharge from service.  At this time, the Veteran gave no history of his elbow pain dating back to service, but rather indicated experiencing pain following frequent use of his arm while splitting wood.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  In sum, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of finding of a chronic right elbow disorder in service, the lack of medical evidence for many years after service and the Veteran's own report of experiencing right elbow pain following splitting wood persuasive evidence against his claim.  Accordingly, while his contentions have been carefully considered, his statements are outweighed by the remaining evidence of record.  

Significantly, after reviewing the record, the highly probative July 2016 VA opinion found that the Veteran's current right elbow disorder was not related to service and provided a detailed rationale for such finding.  Moreover, there is no competent medical evidence of arthritis within one year of service so the service incurrence of arthritis may not be presumed.  See 38 C.F.R. §§ 3.307,  3.309.  Again, the first evidence of arthritis is in 2011, many years after discharge, and was later found to be inaccurate.  Likewise, as discussed above, there is no credible lay evidence and/or competent medical evidence of pertinent symptoms since service.  See Walker, cited above.  As such, service connection cannot be established based on continuity of symptomatology.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a right elbow disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b).

PTSD

The Veteran is also seeking service connection for PTSD.  The Veteran contends that he has PTSD due to stressors incurred during military service.  Specifically, the Veteran testified during the October 2012 Board hearing that, while serving on the U.S.S. Carl Vinson- CVN70 in 1988, he witnessed a fellow comrade get sucked into a jet engine; and they had to walk the deck picking up half of his burnt flesh.  

The Board observes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  (The Board notes that VA updated references in its regulations to the Fifth Edition of the DSM (DSM-V).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308  (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was originally certified to the Board prior to August 2014, the amendments are not applicable.)

Further, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

The evidence of record has been thoroughly reviewed.  Service treatment records are silent with respect to any complaints, findings or treatment for a psychiatric disorder.  

Post-service VA clinical records show that the Veteran had a positive PTSD screen in November 2010.  A follow-up clinical record shows an assessment of anxiety.  A February 2011 clinical record shows that the Veteran was living in a tent and had been camping since 2010.  The Veteran reported that he had been diagnosed with PTSD.  The diagnosis was mood disorder, not otherwise specified, adjustment disorder with depressed mood and lack of housing.  However, a follow-up record shows that the Veteran reported being in Desert Storm and deployed to Kuwait.  The examiner indicated that the Veteran was remarkably difficult to interview.  The examiner also noted inconsistencies in the Veteran's report as well as a relatively unlikely story concerning his behavior at night.  Nevertheless, the examiner diagnosed PTSD and personality disorder, not otherwise specified, with narcissistic and dependent features.  A March 2011 record shows that the examiner questioned the diagnosis of PTSD, without concrete verification of the Veteran's discussed trauma.  The assessment was depression, not otherwise specified, secondary to medical condition upon verification.  An April 2011 record shows an assessment of subsyndromal PTSD and personality disorder.  Follow up clinical records show a diagnosis of depressive disorder and personality disorder,

In August 2016, the Veteran was afforded a VA mental disorder examination.  The examiner found that the Veteran did not have PTSD, although he reported some PTSD-like symptoms related to an incident that occurred when he was in Iraq in 1990.  However, the examiner believed that this purported experience was not reality-based as the Veteran was discharged in 1989 with physical health disability and there is no evidence of service following said discharge.  The examiner diagnosed the Veteran with delusional disorder and opined that such disorder was not caused by or a result of the circumstances, conditions, or hardships of military service, nor aggravated by service-connected conditions.  The Veteran first had contact with a mental health provider when he was 44, approximately 20 years after his discharge.   

Initially, although the Veteran at times indicated being in combat in the Gulf War, the evidence does not show that the Veteran engaged in combat.  In this regard, service personnel records clearly show that the Veteran was discharged in 1989 prior to the first Gulf War.  Moreover, the records do not show any overseas service.  Further, the Veteran did not receive in combat awards or medals.  Additionally, as the Veteran was not located in a combat zone, his reported stressors are not related to a "fear of hostile military or terrorist activity."  Thus, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Previously, the Board found that the Veteran's stressor of whether or not someone died as a result of getting sucked into a jet engine while aboard the U.S.S. Carl Vinson was capable of verification.  As such, the Board directed the Agency of Original Jurisdiction (AOJ) to contact the U.S. Army and Joint Services Records Research Center (JSRRC) and request confirmation of the incident.   However, with the exception of the Veteran's statements, there is no evidence showing that he was ever stationed on the U.S.S. Carl Vinson.  In this regard, the Veteran's service personnel records outline all of the Veteran's duty stations and show no such service.  On remand, in December 2015, the AOJ contacted the Veteran and requested more information concerning the Veteran's service on the USS Carl Vinson.  However, the Veteran provided no further information except to reiterate his prior claim.  The Board finds that the Veteran's service records, which clearly outline the Veteran's duty stations for the period that he was on active duty and are contemporaneous to the period in question, to be more probative than the Veteran's current statements made many years later.  In June 2016, the AOJ issued a Formal Finding of information required to corroborate the Veteran's stressors and determined that the information provided was insufficient to send to the JSRRC.  The AOJ outlined all steps taken in an attempt to gather information.  As such, given that the more probative evidence of record shows that the Veteran was never stationed on the U.S.S. Carl Vinson, it would be futile to make further attempts to corroborate the Veteran's stressor that allegedly took place on this ship.  As such, the AOJ substantially complied with the prior remand directives.  

Therefore, based on the evidence of record, service connection for PTSD must be denied as there is no evidence that any current PTSD diagnosis is related to any stressors that occurred during the Veteran's active duty service.  As documented above, despite various attempts, the Veteran's in-service stressors have not been corroborated.  Thus, even though there is medical evidence that the Veteran has been diagnosed with PTSD at times during the course of the appeal, his claim must fail since there is no competent evidence that any PTSD is related to a verified stressor.  A diagnosis of PTSD that is based on an examination which relied upon an unverified history is inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  Moreover, importantly, the most recent clinical records and VA examination all indicate that the Veteran does not meet the diagnostic criteria for a PTSD diagnosis.  

The Board has considered the statements of the Veteran and his wife regarding a relationship between the Veteran's claimed PTSD and his military service, but finds that, as lay persons, they are not competent to render either a diagnosis or an etiological opinion.  In this regard, the question of etiology of a mental disorder involves a medical subject concerning an internal psychological process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007.)

Based on the above analysis, the Board finds that service connection is not warranted for PTSD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Increased Rating For Lumbar Strain with Degenerative Disc Disease

The Veteran is seeking a rating in excess of 20 percent for his service-connected low back disorder.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As in the instant case, where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The General Rating formula for Diseases and Injuries of the Spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating formula, ratings are assigned as follows: a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  See Mitchell, supra. 

Further, the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran filed his current claim for an increased rating on January 7, 2011.  He was afforded a VA examination in March 2011.  At that time, the Veteran reported severe and constant back pain.  There were no flare-ups as his pain was constant.  He reported stiffness, back spasms, decreased range of motion and numbness of the right lower extremity.  The Veteran used a cane.  He could only walk 30 to 45 feet and then had to stop due to pain.  The Veteran also reported difficulty driving.  On physical examination, there was loss of lordotic curve and tenderness.  There was pain to light touch.  Range of motion was lacking 10 degrees extension, which persisted with repeated motion with complaints of pain and posturing.  Flexion lacked 10 degrees of full upright position to 60 degrees, which was unchanged following repetition.  Right and left lateral flexion was to 20 degrees, but increased to 30 degrees bilaterally following repetition.  Right and left lateral rotation was to 30 degrees with no change on repetition.  The assessment was low back strain and right lower extremity loss of sensory function.  

In an April 2011 addendum, the examiner noted that with repetitive motion times three, there were no further limitations due to weakness, incoordination, fatigue or pain.    

VA clinical records also document complaints of severe low back as well as the use of a walker to ambulate.  VA clinical records in September 2011 document complaints of bladder incontinence.  

The Veteran was afforded another VA spine examination in October 2011.  At that time, range of motion testing was 80 degrees flexion, 20 degrees extension with painful motion at 10 degrees, 20 degrees right lateral flexion, 30 degrees left lateral flexion and 30 degrees right and left lateral rotation.  Unfortunately, with the exception of extension, the examiner failed to indicate where painful motion began.  However, there did not appear to be any change in range of motion findings following repetitive use.  The examiner noted that the Veteran had functional loss and/or functional impairment resulting in less movement than normal and pain on movement.  Strength testing and reflexes were normal.  The examiner found that the Veteran did not suffer from any other neurologic abnormalities.  The examiner also found that the Veteran had not had any incapacitating episodes in the past 12 months.  The Veteran used assistance to ambulate.  He occasionally used a cane and regularly used a walker due to his low back pain.  The examiner specifically noted that the Veteran's bladder and bowel incontinence were not related to the lumbar condition.  The Veteran's low back disability did impact his ability to work as truck driving would aggravate back pain.  

At the October 2012 Board hearing, the Veteran and his wife both testified that he had severe back pain and was unable to work at his prior occupation as a truck driver due to such pain.  The Veteran reported that he used a walker and was "maxed out on pain medications." 

The Veteran was afforded another VA spine examination in  June 2013.  At that time, the Veteran reported increasing back pain.  Range of motion testing revealed 30 degrees flexion with pain at 5 degrees, zero degrees extension with pain, 20 degrees right lateral flexion with pain at 10 degrees, 15 degrees left lateral flexion with pain at 10 degrees, and zero degrees left and right lateral rotation with pain.  The Veteran was unable to perform repetitive testing.   The Veteran had functional loss and/or functional impairment due to less movement than normal, pain on movement, instability of station, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  The Veteran also had localized tenderness on palpation, as well as guarding and muscle spasm resulting in abnormal gait.  Muscle strength was normal and there was no muscle atrophy; however, reflexes were hypoactive at the knees and absent at the ankles.  Again, sensory examination was abnormal on the right extremity.  Radiculopathy was observed, but there were no other associated neurological abnormalities.  The Veteran did not have incapacitating episodes requiring physician prescribed bedrest.  It was again noted that the Veteran regularly used a cane and walker.  The Veteran's low back disability impacted his ability to work as he was unable to work in any capacity due to his severe back pain.  

The Veteran was afforded another VA examination in November 2014.  The examiner found that the Veteran was dependent on his activities of daily living.  He experienced flare-ups consisting of pain, weakness and stiffness approximately 30 times per years that lasted one to two days.  He found himself pretty much bedridden during these times from being able to at least walk to bathroom and sit in chair.  The examiner indicated that all range of motion findings were zero degrees and further indicated that the Veteran experienced painful motion throughout all movement beginning at zero degrees.  The examiner stated that the Veteran stood up with his walker and was very stiff, unsteady and in a lot of pain.  He was not able to perform range of motion with his back.  He was not able to perform repetitions.  The Veteran had functional impairment and/or functional loss due to less movement than normal, weakened movement and pain on movement.  Pain significantly limited his functional ability during flare-ups or when joint was used repeatedly over a period of time.  Although noting radiculopathy, the examiner indicated that the Veteran did not have any other neurological abnormalities.  The examiner also opined that the Veteran had at least six weeks of incapacitating episodes over the past 12 months.  He used a walker and a scooter.  He could walk 12 feet during a single time and walk 100 feet over a period of eight hours.  Likewise he could stand for 10 minutes at a single time and could stand for one hour over a period of eight hours.  The examiner concluded that the service-connected issue had worsened.  His functional impairment and pain had worsened dramatically.  He had become dependent on most activities of daily living and his pain drastically affected his daily life.  He was dependent on a scooter for long walks.  He was almost immobile at the baseline.   

Importantly, a contemporaneous peripheral peripheral nerve examination also noted that the Veteran's back pain had worsened to the point that he had to be on chronic medications.  The Veteran used a walker and was very stiff with very slow movement with get up.  The same examiner noted that service connection issue had worsened over the last few years to needing more assistive devices and needing nerve injections.  The Veteran had also become completely dependent on others for his activities of daily living.  

The Veteran was afforded a VA examination in July 2015.  The Veteran reported sharp pain that shot down both legs.  He denied sensation in the lower extremities to light touch, cold, heat and vibration.  He ambulated using a walker.  He did not work and spent his day in front of a computer.  The Veteran denied any flare-ups.  He indicated that he was unable to perform any lower back motion tests as it would make his back condition severe and intolerable.  The examiner noted that the Veteran had functional loss and/or impairment of the back due to less movement than normal, pain on movement, and instability of station.  The Veteran had sharp lower back pain on objective testing as well as an abnormal gait.  Strength testing was normal and there was no muscle atrophy.  Reflexes were hypoactive at the knees and ankles.  Sensation was decreased in both extremities.  Straight leg raising test was positive.  The Veteran had severe paresthesias and/or dysesthesias as well as numbness in both extremities.  The examiner observed radiculopathy affecting the sciatic nerve in both extremities that was characterized as severe.  However, there were no other neurological abnormalities.  The examiner found that the Veteran did not have intervertebral disc syndrome.  The Veteran used a walker constantly and also used a scooter on a regular basis.  The examiner noted that pain impacted the Veteran's ability to work.  The Veteran was unable to replicate the estimated limitation of motion at the time of examination.  It was noted that the Veteran could walk about .1 mile at one time and about .3 mile during an eight hour day.  Likewise, he could stand for about five minutes at a time and about one hour during an eight hour day.  However, he was able to sit for an unlimited period.  The examiner observed that the Veteran had significant loss of strength and dexterity in his lower extremities.  He had significant difficulty walking short distances as well as climbing stairs, if he could at all.  He was unable to bend due to severe pain.  

Most recently, the Veteran was afforded another VA examination in October 2016.  The Veteran described chronic back pain, rated as an 8 out of  10.  Pain was across the lower back.  He treated it with Tramadol 50mg 3 times per day and if needed, he would take an extra one.  He also had Vicodin that he took just prn.  He also took Cyclobenzaprine, 10mg one per day, Gabapentin, 400mg 3 pills 3 times per day, and Meloxicam 15mg once a day, which helped some.  His speech was slurred on occasion as he said he took all of his pain medication prior to coming to the appointment.  He had difficulty finding words.  The Veteran did not report any flare-ups.  He did report having functional loss or functional impairment.  In this regard, he stated that putting his shoes and socks on were an issue.  He could not cut his toenails.  He also had problems getting his pants on completely all the way up.  He walked with a walker around the house and had a scooter.  

On physical examination, range of motion testing was 70 degrees flexion, 20 degrees extension, 15 degrees right and left lateral flexion, 15 degrees right lateral rotation and 20 degrees left lateral rotation.  Pain noted on examination caused functional loss in all ranges of motion.  Pain was observed in all ranges of motion.  There was also pain on weight-bearing.  However, the examiner did not note at what point pain began.  There was additional functional loss of five degrees in flexion and extension following repetitive use.  Although the examiner noted that the Veteran was being examined immediately following repetitive use over time, the examiner indicated that he was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional impairment after repeated use as the Veteran had many muscle spasms during range of motion testing so it was difficult to determine.  Guarding and muscle spasms were noted, but these symptoms did not result in abnormal gait or spinal contour.  The Veteran used a wheel chair for long distances as it was difficult to ambulate or stand for long periods.  Muscle strength was 4/5 at all joints.  Reflexes were hypoactive at both knees and ankles.  The examiner noted that the Veteran had radiculopathy of both lower extremities.  However, there was no ankylosis or muscle atrophy.  The Veteran's intervertebral disc syndrome did not require bed rest in the past 12 months.  The Veteran used assistive devices.  He occasionally used a wheelchair and regularly used a brace.  He also used a walker at home majority of the time.  The examiner observed that the Veteran's low back disorder did not impact his ability to work as he was taking online courses for computer and hoped to graduate soon.  

VA clinical records continue to document severe low back pain and treatment with pain medication.

After a thorough review of the evidence of record and resolving reasonable doubt in the Veteran's favor, the Board finds that, as of July 7, 2011, the date of claim for an increased rating, a 40 percent rating is warranted for the Veteran's service-connected low back disability.  Importantly, the June 2013 VA examination documented flexion to 30 degrees, which is the criterion for a 40 percent rating for the thoracolumbar spine.  Significantly, both the November 2014 and July 2015 VA examinations indicated that range of motion testing could not be done due to the Veteran's severe back pain.  The examiners also indicated that the Veteran suffered from severe functional impairment in his ability to perform his activities of daily living.  Moreover, although range of motion testing at the other VA examinations revealed flexion to more than 30 degrees, which is the criterion for a 40 percent rating, while documenting pain, none of the examiners clearly indicated at what point pain began or adequately described the Veteran's functional loss with repetitive use over time.  Nevertheless, all of the examinations document severe functional impairment given that the Veteran is not able to walk or stand for long periods of time.  The Board also finds it significant that at the most recent VA examination, the Veteran had just taken all of his pain medication prior to the examination, possibly impacting his ability to move.  As such, when considering the additional functional loss with repetitive use over time as well as the severe pain described, it would appear that the Veteran's low back disability more nearly approximates range of motion findings of flexion limited to at least 30 degrees, which is the criteria for a 40 percent rating under the General Rating Formula.  

Importantly, of note, the record also documents that the Veteran is required to use a back brace regularly for locomotion as well as a walker while at home.  He is also required to use a wheelchair or scooter outside the home.  The Board finds it significant that the medical evidence documents severe pain and restrictions of motion in extension, lateral flexion bilaterally and rotation bilaterally.  With the exception of the most recent examiner due to the Veteran's current studies in computers, all of the VA examiners found that the Veteran's low back disability impacted his ability to work due to an inability to walk or stand for long periods.  Importantly, the Veteran's statements and hearing testimony concerning his severely painful back motion and his inability to do physical activities as well as problems bending forward and getting dressed have been consistent throughout the appeal period.  In sum, when looking at the totality of the evidence of record, and when considering Deluca, together with 38 C.F.R. § 4.7 and the doctrine of reasonable doubt, a 40 percent disability rating more accurately reflects the level of disability from July 7, 2011.  

Thus, in light of Deluca and resolving all benefit of the doubt in the Veteran's favor, the Board finds that a 40 percent rating is warranted for the Veteran's service-connected lumbar spine strain with degenerative disc disease from July 7, 2011.  As the evidence does not show that the Veteran met the criteria for a higher rating the year prior to his claim, the appropriate effective date is the date of claim.  See 38 C.F.R. § 3.400.  

However, the Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 40 percent at any point since July 7, 2011.  A higher disability evaluation of 50 percent is warranted when there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  The Veteran has been capable of motion in his spine throughout the pendency of this claim.  The most recent VA examiner clearly found no evidence of ankylosis.  As such, the evidence demonstrates that the Veteran does not suffer from unfavorable ankylosis. 

A 100 percent disability evaluation is also warranted if there is evidence of unfavorable ankylosis of the entire spine.  Id.  However, for the same reasons noted in the preceding paragraph, the Veteran is not entitled to a higher rating as he does not suffer from ankylosis. 

Moreover, since the Veteran has been granted the maximum rating possible under limitation of motion for the lumbar spine, a further analysis under DeLuca, supra, would not result in a higher rating.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); see also Correia v. McDonald, 28 Vet. App. 158 (2016).  Again, the evidence does not include any reports of ankylosis of the lumbar spine.  The next-higher disability evaluation of 50 percent is warranted when there is total fixation of the spine in flexion or extension. 38 C.F.R. § 4.71a.  While the Veteran experiences pain and significant impairment due to his spine disability, he has maintained some degree of motion despite his functional loss.  Therefore, a higher disability evaluation based on functional impairment is not warranted. 

Finally, a 60 percent disability evaluation is also warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Although the November 2014 VA examiner found that the Veteran had incapacitating episodes of at least 6 weeks, the remaining VA examinations clearly found no evidence of physician required bed rest.  As such, this examination appears to be an outlier from the remaining medical evidence and not an accurate reflection of the Veteran's impairment.  Importantly, the November 2014 examiner relied on the Veteran's own self report as opposed to actual findings of physician prescribed bedrest in the clinical record.  In this regard, VA clinical records are silent with respect to any findings of physician prescribed bed rest.  Moreover, the Veteran and his  representative have not specifically identified any treatment records that show incapacitation requiring physician prescribed bed rest for this duration of time.  As such, the Board finds that the more probative medical evidence demonstrates that a higher disability evaluation is not warranted based on incapacitating episodes. 

The Board has carefully reviewed and considered the statements from the Veteran and his wife regarding the severity of his low back disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's and his wife's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Importantly, the lay statements from the Veteran and his wife were contemplated in awarding the current 40 percent rating from January 7, 2011.  

With respect to any associated objective neurologic abnormalities, in this case, there have been no findings of associated neurological abnormalities with the exception of radiculopathy of the lower extremities for which service connection has already been awarded.  Again, these issues are not currently before the Board.  Although the Veteran has indicated that he suffers from bladder and bowel incontinence, the October 2011 VA examiner clearly found the Veteran's symptoms were not associated with his back.  Moreover, subsequent VA examinations and the remaining medical evidence are also silent with respect to any associated neurological disorders.  Thus, an additional separate compensable rating is not warranted for any other neurological symptoms and the Veteran's current symptoms are adequately contemplated under the assigned 40 percent disability rating. 

Based upon the guidance of the Court in Hart, cited above, the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran has not been entitled to a disability evaluation in excess of 40 percent at any time since January 7, 2011.  As such, staged ratings are not warranted. 

In conclusion, a 40 percent rating, but no higher, for lumbar spine strain with degenerative disc disease is warranted from July 7, 2011.  In reaching this conclusion, the Board has applied the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

IV.  TDIU

The Veteran is also seeking entitlement to a TDIU.  He has primarily asserted that he is unable to work due to his service-connected low back disorder because of constant and severe pain.    

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of a service-connected disability, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is service-connected for lumbar spine strain with degenerative disc disease, now evaluated as 40 percent disabling, effective January 7, 2011; right lower extremity loss of sensory function, evaluated as 20 percent disabling, effective January 7, 2011; left lower extremity sciatic nerve radiculopathy, evaluated as 20 percent disabling, effective November 1, 2014; left lower extremity femoral nerve radiculopathy, evaluated as 20 percent disabling, effective November 1, 2014, tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable.  As such, his combined disability rating was 60 percent prior to November 1, 2014, and 70 percent thereafter.  See 38 C.F.R. § 4.25.  Thus, the Veteran's service-connected disabilities prior to November 1, 2014 do  not meet the schedular criteria for a TDIU and the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance during this period.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  However, as of November 1, 2014, the Veteran does meet the scheduler criteria for a TDIU.  

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The Board recognizes that the VA examination reports outlined above indicate that the Veteran's low back disorder does impact his ability to work due to severe pain, his inability to stand or walk for long periods, and his inability to perform certain activities of daily living.  However, the most recent VA examination also showed that the Veteran was taking computer classes and hoped to graduate soon.  In other words, he was in the process of obtaining training in a sedentary field.  

The record also includes records from the Social Security Administration (SSA). However, the Veteran's application for disability benefits was denied in June 2012.  

Importantly, the Veteran underwent a VA Social Work and Industrial Survey in December 2016.  The examiner noted that the Veteran experiences constant back pain for which he is prescribed pain medication.  He experiences difficulty bending over, dressing his lower extremities, tying his shoes and uses adaptive equipment. Based on chart review, information reported by the Veteran, and observation during this interview, it appears his lower back condition may impact his ability to work in      certain settings.  The Veteran utilizes a rollator walker, cane and is expected to receive a motorized scooter to aid with ambulation.  Additionally, he has to stand up after being in a seated position every 45 minutes to an hour to help relieve his back pain.  As such, it is unlikely he would be able to resume his work as a long haul truck driver, which requires long hours in a seated position with no breaks.  However, the Veteran may be able to work in a sedentary job given the appropriate accommodations and adaptive equipment.  He is currently attending school for information technology (IT)/computer science and reports he spends up to 14 hours daily on the computer.  During this interview, the Veteran sat for approximately two hours with no breaks.  He often shifted in his chair, but did not stand and declined a break when offered.  His physical examination conducted on October 18, 2016 concluded that his back condition did not impact his ability to work.  

The examiner continued that based on information reported by the Veteran and observation during  this interview, his lower back condition may impact his social functioning if he did not have adequate adaptive equipment.  The Veteran spends most of his time at home, in his room on his computer.  His socializing and involvement in community activities is limited due to not being able to ambulate without adaptive equipment and it taking longer than usual to get around.  The Veteran did state that, once he obtained his motorized scooter, he would be able to get out more and will be able to move around with ease

Based on the evidence of record, the Board finds that the Veteran is not unemployable due to his service-connected disabilities.  Although the medical evidence of record does show that the Veteran's lumbar spine impacts his ability to work due to such functional limitations as limitations in ambulating and severe pain, the Social and Industrial Survey clearly shows that the Veteran is capable of working in a sedentary job with the appropriate accommodations and adaptive equipment.  Moreover, the Veteran is currently attending school for IT/computer science and reports he spends up to 14 hours  daily on the computer.  As such, the Veteran is currently receiving job training in a sedentary field.  As such, while the VA examiners observed limitations that impacted the Veteran's ability to work, the evidence does not support the finding that the Veteran's disabilities, either alone or in combination, preclude his ability to work.   

Furthermore, to the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, while they are competent to describe the Veteran's symptoms from his service-connected disabilities, they are not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical evidence.  In this regard, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  As such, referral to the Director of C&P for extraschedular consideration for the period prior to November 1, 2014 is not warranted.  In sum, the evidence is against entitlement to a TDIU.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C. § 5107(b).  


ORDER

Service connection for a right elbow disorder is denied.

Service connection for PTSD is denied.

A 40 percent rating, but no higher, for chronic lumbosacral strain with spondylosis, from July 7, 2011, is granted, subject to the legal authority governing the payment of compensation benefits.

A TDIU is denied.


REMAND

The present appeal also includes the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include as secondary to service-connected disabilities.  As above, the August 2016 VA examiner diagnosed the Veteran with delusional disorder and opined that such disorder was not caused by or a result of the circumstances, conditions, or hardships of military service, nor aggravated by service-connected conditions.  Unfortunately, the August 2016 VA examiner provided no rationale for the negative nexus opinion.  Significantly, the examiner did not address the March 2011 VA psychology consultation report , which suggested that the Veteran's depression was secondary to his service-connected medical conditions.  As such, the VA examination with opinion is inadequate with respect to this issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, the Board finds that this matter should be returned to the AOJ to afford the Veteran another VA examination.  The Board finds that an examination rather than opinion is necessary so that the examiner may obtain a thorough medical history from the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA psychiatric examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability other than PTSD.  The electronic record should be made available for review of the Veteran's pertinent medical history.  All indicated tests and studies should be undertaken.  The examiner should offer an opinion as to the following: 

   (a) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's acquired psychiatric disability, to include depression, is related to his military service. 

   (b) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's acquired psychiatric disability, to include depression, is proximately due to, or has been aggravated by the Veteran's service-connected disabilities.  
    
A detailed rationale for all opinions expressed should be furnished.  The examiner should specifically address the March 2011 VA psychology consultation report that  suggests the Veteran's depression is secondary to his service-connected medical conditions and the Veteran's and his wife's lays statements.   

2.  Readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case, and return the case to the Board after appropriate time to respond.    




___________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


